UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A Proxy Statement Pursuant to Section 14(a) of The Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Response Biomedical Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1781 - 75th Avenue W. Vancouver, BC V6P 6P2 CANADA April 9, 2014 INVITATION TO SHAREHOLDERS Dear Shareholder, We are pleased to invite you to attend our 2014 Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Thursday, May 8, 2014 at 10:00 a.m. Pacific time, at our headquarters located at 1781-75th Avenue W. Vancouver, BC, Canada. The formal meeting notice and information circular are attached. At the Annual Meeting, our shareholders will be asked to: ● set the size of the board at eight directors and elect eight directors for a one-year term to expire at the 2015 Annual Meeting of Shareholders; and ● ratify the appointment of PricewaterhouseCoopers LLP, as our auditors to hold office until our next annual general meeting. It is important that you use this opportunity to take part in the affairs of Response Biomedical Corp. (the “Company”) by voting on the business to come before the Annual Meeting. After reading the enclosed information circular, please promptly mark, sign, date and return the enclosed proxy or voting instruction form and the reply card as instructed to ensure that your shares will be represented. Regardless of the number of common shares you own, your careful consideration of, and vote on, the matters before our shareholders is important. Thank you for your ongoing support of Response Biomedical Corp. We look forward to seeing you at the Annual Meeting. Sincerely yours, /s/ Jeffrey L. Purvin Chief Executive Officer 1781-75th Avenue W. Vancouver, BC Canada V6P 6P2 RESPONSE BIOMEDICAL CORP. 1781 - 75th Avenue W. Vancouver, BC V6P 6P2 CANADA NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND INFORMATION CIRCULAR To the Shareholders of Response Biomedical Corp.: Notice is hereby given that our 2014 Annual Meeting of the Shareholders of Response Biomedical Corp., will be held on May 8, 2014 at 10:00 a.m. Pacific Time at 1781 – 75th Avenue W., Vancouver, BC for the following purposes: 1. To set the size of our board at eight directors and elect eight directors for a one-year term to expire at the 2015 Annual Meeting of Shareholders. Our present board of directors has nominated and recommends for election as directors the following persons: Anthony F. Holler, M.D. Joseph D. Keegan, Ph.D. Jeffrey L. Purvin Clinton H. Severson Lewis J. Shuster Peter A. Thompson, M.D. David G. Wang, M.D. Jonathan J. Wang, Ph.D. 2. To ratify the appointment of PricewaterhouseCoopers LLP as auditors to hold office until our next annual general meeting. 3. To transact such other business as may be properly brought before our Annual Meeting or any adjournment thereof. Our board of directors has fixed the close of business on April 4, 2014 as the record date for the determination of shareholders entitled to notice of and to vote at our Annual Meeting and at any adjournment or postponement thereof. Accompanying this Notice is a Proxy. Whether or not you expect to be at our Annual Meeting, please complete, sign and date the Proxy you received in the mail and return it promptly . If you plan to attend our Annual Meeting and wish to vote your shares personally, you may do so at any time before the Proxy is voted. All shareholders are cordially invited to attend the Annual Meeting. By Order of the Board of Directors, /s/ Peter A. Thompson Peter A. Thompson, M.D. Chairman of the Board April 9, 2014 TABLE OF CONTENTS Page INFORMATION CIRCULAR 1 Beneficial Shareholders 2 Shareholder Proposals 3 Annual Report 3 Householding of Proxy Materials 3 ADDITIONAL INFORMATION 4 CORPORATE GOVERNANCE AND BOARD OF DIRECTORS 5 Board Leadership Structure 5 Board Role in Risk Oversight 5 Board Meetings 5 Director Attendance at Annual Meetings 5 Committees of the Board 6 Audit Committee 6 Compensation Committee 7 Corporate Governance and Nominating Committee 8 Pricing Committee 8 Director Nomination Process 8 Identification and Evaluation of Nominees for Directors 9 Director Independence 9 Shareholder Communications 10 PROPOSAL 1 - ELECTION OF DIRECTORS 11 Nominees to Be Elected (Term Expiring in 2015) 11 2013 Board Structure 11 Information Regarding Nominees for Election to the Board of Directors 11 Required Vote 14 Majority Voting Policy 14 Recommendation 14 Cease Trade Orders, Bankruptcies, Penalties or Sanctions 14 PROPOSAL 2 — APPOINTMENT OF AUDITORS 16 Audit Committee Policy Regarding Pre-Approval of Audit and Permissible Non-Audit Services of Our Independent Auditors 16 Required Vote 16 Recommendation 16 Report of the Audit Committee 17 Principal Accounting Fees and Services 18 EXECUTIVE COMPENSATION 19 Our Executive Officers 19 Executive Compensation 20 Outstanding Equity Awards at Fiscal Year-End 21 Employment Arrangements and Change of Control Arrangements 21 Perquisites 22 Option Exercises and Stock Vested at Fiscal Year End 22 Pension Benefits 22 Nonqualified Deferred Compensation 23 Non-Employee Director Compensation 23 2013 Compensation of Directors 23 Compensation Committee Interlocks and Insider Participation 23 RELATED PERSON TRANSACTIONS AND SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 24 Related Person Transactions 24 No Other Interests of Insiders 24 Interest of Certain Persons in Matters to Be Acted Upon 24 Directors’ and Officers’ Liability Insurance 24 Policy Concerning Audit Committee Approval of Related Person Transactions 25 Section 16(a) Beneficial Ownership Reporting Compliance 25 Indebtedness of Directors and Executive Officers 25 SECURITY OWNERSHIP 26 Equity Compensation Plan Information 27 Summary of the RSU Plan 28 Summary of the DSU Plan 29 OTHER BUSINESS 31 RESPONSE BIOMEDICAL CORP . 1781 - 75th Avenue W.
